Citation Nr: 0602275	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  01-05 501A	)	DATE
	)
	)


THE ISSUE

Whether the April 3, 1989, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for a lumbosacral disorder should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

This matter comes to the Board under 38 U.S.C.A. § 7111 (West 
2002) pursuant to a September 2001 motion by the moving party 
alleging clear and unmistakable error (CUE) in an April 3, 
1989 decision, wherein the Board denied service connection 
for a lumbosacral disorder.  

In a November 2002 decision, the Board determined that the 
criteria for revision of the Board's April 3, 1989 decision 
on the grounds of CUE had not been met.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2003, the parties 
filed a Joint Motion for Remand (Joint Motion).  By Order 
entered April 22, 2003, the Court granted this motion, 
vacated the November 2002 Board decision, and remanded the 
case to the Board for readjudication and disposition 
consistent with the Joint Motion.  

The Board again determined in June 2004 that the criteria for 
CUE had not been met.  The parties filed an additional Joint 
Motion in August 2005 to vacate and remand this decision, 
which the Court granted on August 11, 2005.  


FINDINGS OF FACT

1.  By a decision dated April 3, 1989, the Board denied the 
veteran's claim of service connection for a lumbosacral 
disorder.

2.  In deciding the veteran's claim in April 1989, the Board 
did not commit an error of fact or law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.



CONCLUSION OF LAW

The Board's decision of April 3, 1989 was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
service connection for a lumbosacral disorder. 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear & Unmistakable Error

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (2005).  

If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, or VA's failure to fulfill the duty to 
assist.   See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).  A disagreement as 
to how the facts were weighed or evaluated is also expressly 
determined to not be clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

In this case, the veteran, through his attorney, has 
specifically alleged a failure by the Board in its April 1989 
decision to consider medical opinions of record and to apply 
all applicable regulatory standards, e.g., 38 C.F.R. 
§ 3.303(d).  In the most recent Joint Motion, the parties 
agreed that the Board should discuss the application of 38 
C.F.R. §§ 3.303(b) and 3.303(d) (1989) in the decision on 
appeal; whether new and material evidence had been found 
under 38 C.F.R. § 19.194 (1989); and, specific evidence in 
the record as of the 1989 decision. 

Regarding the veteran's first allegation, the Board observes 
that the two nexus statements that have emerged as the center 
piece of the veteran's argument were of record at the time of 
its 1989 decision and were specifically referenced therein.  
Although the 1989 decision is not as thorough in outlining 
its analysis as later Board decisions have become, the fact 
that it discussed the content of these opinions is evidence 
that it did consider them.  The same is true for the service 
medical records, documenting that the veteran sought 
treatment in service for back trauma, and the January 1983 VA 
neurological examination, which were both referenced in the 
1989 decision.  Thus, it cannot be said that the Board 
committed CUE by not having the correct facts in front of it, 
as alleged.  

Additionally, while the May 1981 rating decision is quoted as 
stating, "the back condition is conceded to have had its 
inception in service," the Board notes that upon review of 
the file, it is absolutely clear that this is specifically 
referring to the cervical and thoracic spine injuries 
sustained by the veteran that were well-documented in his 
service records.  In fact, a subsequent August 1982 rating 
decision explicitly stated that the May 1981 rating decision 
did not deal with the lumbosacral spine at all.  Accordingly, 
the Board finds that the exclusion from the Board's 1989 
decision of a discussion of this "finding" in the May 1981 
rating decision was entirely appropriate.

The Board must point out at this time that while it may not 
have weighed the evidence as the 1989 Board panel did, the 
relative weight assigned to each piece is not for discussion 
in CUE claims.  See 38 C.F.R. § 20.1403(d).  Thus, by 
specifically asking the Board to consider individual pieces 
of evidence in the instant decision, the parties to the Joint 
Motion are directing the Board to do that which is beyond its 
jurisdictional scope.  The Board has discussed the evidence 
insofar as it has determined whether the 1989 panel 
considered it.  That is where the discussion must end.

The veteran's second allegation is that the Board failed in 
its 1989 decision to apply 38 C.F.R. § 3.303(d).  This 
regulation provides that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  It is still the 
Board's responsibility to weigh that evidence to make a 
determination.  

The decision on appeal was promulgated by a panel of three 
Board members, to include a physician.  It is noted that this 
was prior to the Court decision that held that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  In their discussion and evaluation, the members of 
the Board based their decision on the timing of the first 
clinical manifestation of the veteran's chronic lumbar spine 
disorder, which was in 1984, some twenty years after his 
separation from service.  Although the panel did not discuss 
the relative weight of each medical opinion supporting a 
causal connection, it clearly did not find either of them 
persuasive in light of the clinical evidence.  It expressly 
stated that no adequate basis was found to support a finding 
of a chronic condition between 1964 and 1984.  The Board 
finds that the discussion in 1989 of the lack of findings 
within that time period speaks to the principles in 38 C.F.R. 
§ 3.303(d) (1989).   The Board specifically stated it 
reviewed all the evidence, including the service records, and 
found that it "did not persuasively show the onset of 
chronic low back disorder in service."  Thus, the Board 
finds this to be implicit evidence that the 1989 panel did 
apply 38 C.F.R. § 3.303(d).

The Joint Motion references a failure of the November 2002 
Board decision to discuss whether 38 C.F.R. § 3.303(b) was 
applied in the April 1989 Board decision.  It is noted that 
the specific conclusion of law in the 1989 decision cites to 
38 C.F.R. § 3.303(b); therefore, it is not in question as to 
whether the Board considered it at that time.

The Joint Motion also states that it was not clear whether 
the April 1989 decision found new and material evidence 
sufficient to reopen the claim.  Even if this were 
specifically alleged by the veteran in his original motion 
for revision or reversal based on CUE, the Board finds that 
such error would not compel the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The 1989 Board 
decision effectively reopened the claim.  Had it not done so, 
the claim would have been denied, just on different grounds, 
i.e., a lack of new and material evidence.  Thus, there was 
no prejudice to the veteran in deciding the merits of his 
claim in 1989.  A failure to decide the new and material 
evidence portion of the claim does not constitute CUE.

Accordingly, the Board finds that the April 3, 1989 Board 
decision denying entitlement to service connection for a 
lumbosacral disorder was not the product of CUE.  Based on 
the evidence that existed at the time of the April 1989 Board 
decision, the Board is unable to find any error in the 
Board's adjudication such that, had it not been made, the 
outcome of the adjudication would have been manifestly 
different.  The motion for revision or reversal on the basis 
of CUE, therefore, is denied.

Veterans Claims Assistance Act

As a final matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
require VA to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The U.S. Court of Appeals for Veterans 
Claims (Court) has noted that the VCAA is not applicable to 
all cases.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
(citing Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)).  In this case, the issue 
on appeal is a CUE motion, which must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  38 C.F.R. § 20.1403(b).  Therefore, a remand for 
application of the VCAA is not required.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not 
applicable to CUE claim). 
	(CONTINUED ON NEXT PAGE)
ORDER

The motion for revision of the April 3, 1989 Board decision 
based on CUE is denied.


                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



